Title: From James Madison to James Monroe, 26 March 1803
From: Madison, James
To: Monroe, James


SirDepartment of State: Washington, 26 March 1803.
The chart from which the enclosed was copied is contained in a collection made for the Department of State by Arrowsmith of London. The soundings and other minute circumstances, relative to the northern coast of the Bay of Mexico and the Islands situated in it, have induced the belief that it may prove serviceable to you. With very great respect, I have the honor to be, Sir, Your most obed. servt.
James Madison
 

   
   RC (DLC: Rives Collection, Madison Papers); letterbook copy (DNA: RG 59, IM, vol. 6). RC in a clerk’s hand, signed by JM. Docketed by Monroe. Enclosure not found.


